IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-50901
                           Summary Calendar


LOUISE SHELBY,

                                             Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.
                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-97-CV-367-JN
                        - - - - - - - - - -

                             July 16, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Louise Shelby appeals the district court’s judgment for the

Commissioner in her action pursuant to 42 U.S.C. § 405(g) for

review of the administrative law judge’s (ALJ) decision denying her

disability and SSI benefits.     Shelby argues that the ALJ erred in

mischaracterizing the level of education that she had achieved.

She argues that the mischaracterization of her education has flawed

the entire basis of the ALJ’s presumption that she is capable of

gainful   employment.     She   does   not   explain   how   the   alleged

mischaracterization of her education has flawed the ALJ’s analysis.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 98-50901
                                   -2-

Contrary to Shelby’s assertion, the ALJ considered the evidence of

her mathematical learning disability, found that she had a learning

disorder, and included in the hypothetical to the vocational expert

(VE) that she had math skills in the low average range.

     Shelby states that the ALJ found that there were no exertional

limitations, states that this is contrary to all the evidence, but

then she does not state what exertional limitations she contends

exist.   She argues that the decision of the Commissioner was not

based on substantial evidence.           She further contends that the

proper   legal   standard    was   not   applied   since   non-exertional

impairments were not given proper consideration.            She does not

state specifically which non-exertional limitations the ALJ did not

consider.

     The ALJ presented many non-exertional limitations to the VE,

including vision in one eye; an unspecified personality disorder;

difficulty with long term visual memory function; reduced problem-

solving ability; difficulty with motor strength and speed; impaired

high auto sensory integration; and a very mild attention problem.

The VE stated that such a person could perform the job of an

assembler of small parts.          Shelby does not contend what other

impairments should have been included in the hypothetical posed by

the ALJ to the VE.          Visual acuity was addressed by the ALJ

informing the VE that she had vision in one eye only.             The VE

testified that depth perception would not affect the ability to

perform the job of small parts assembly.       Shelby does not point to

any evidence of a lack of visual acuity in her remaining left eye.

The VE acknowledged that a significantly higher than expected error
                              No. 98-50901
                                   -3-

rate in hand-eye coordination would affect the assembly job.

Shelby   does   not   point   to   any   evidence   in    the   record    of

significantly impaired hand-eye coordination.            To the contrary,

although Dr. Dailey reported that Shelby showed a pattern of motor

speed lower than expected, and a pattern of motor strength that was

significantly impaired, she performed alternating movements very

well, and her coordination was intact in both her fine and gross

motor skills.

     Shelby argues that the ALJ must analyze both the disabling

effect of each of the plaintiff’s ailments and the combined effect

of all these impairment.      She states that this was not done.         She

contends that the ALJ disregarded the evidence of poor vocational

and social adjustment. She takes issue with the ALJ’s finding that

she had only slight difficulties in maintaining social functioning.

     Shelby’s personality-related impairments relate to her ability

to hold down any type of job in general.        Dr. Dailey stated that

her tests indicated an absence of acute psychological distress or

discomfort, but did suggest what are likely some long-standing

personality features that include a tendency towards passive-

dependent and passive-aggressive behavior.          Dr. Dailey reported

that Shelby had moderate psychosocial stressors and that her

highest level of adaptive functioning was fair.             Dr. Carrasco

reported that her personality evaluation was devoid of severe

indicators of emotional disturbance or psychopathology.                  Beth

Fowler testified that Shelby had a great attitude and that she

never saw her get angry when she made mistakes.
                                 No. 98-50901
                                      -4-

     The ALJ found that Shelby’s complaints of an inability to

perform any type of job were not credible.         The ALJ stated that she

gave inconsistent statements concerning why she left her last job.

He noted that she reported to Dr. Dailey that she left her most

recent job because it only paid minimum wage.            She also told Dr.

Dailey that she was working on a children’s book which she hoped to

publish, that she wanted to return to school and finish her degree

in commercial art, and that she left her job at a telemarketing

company because she was burned out on it.          The ALJ’s finding that

Shelby    had   only   slight     difficulties    in   maintaining   social

functioning was not without support. Shelby does not challenge the

ALJ’s credibility determination.

     Shelby argues that the evidence does not show that she is

capable of performing the physical activities that the job of small

parts assembler requires.        She states that the ALJ found that she

could    perform   this   job,   although   the   VE   testified   that   the

inability to sequence “less than three items would eliminate the

job of assembly work.”

     Shelby mischaracterizes the VE’s testimony.          What he actually

said was that the inability to sequence “more” than two to three

parts would eliminate the job.         The VE acknowledged that if the

person could not assemble two or three objects in the right order

consistently, that would eliminate the assembly job.                 Shelby

points to the testimony of Beth Fowler about Shelby’s difficulties

collating documents for book mockups and mailouts, and she points

to the medical evidence that showed impairment in her psychomotor

speed and attention, but she points to no evidence that she could
                                No. 98-50901
                                     -5-

not sequence even two or three items consistently.                     Fowler’s

testimony    discussed     collating    “multiple   shoots      that   went   in

envelopes” and “dummy copies of a book” which would surely be

longer than two or three pages, and “piles of things.”

     The    ALJ   relied   on   the   VE’s   testimony   that    someone   with

Shelby’s limitations could perform the job of small parts assembly,

which job existed in significant numbers in the national economy.

This finding is sufficient to meet the ALJ’s burden.             See Morris v.

Bowen, 864 F.2d 333, 335-36 (5th Cir. 1988) (Secretary can meet

burden by pointing to testimony that there are a number of jobs

suited to the claimant’s capabilities which were available to him).

The Commissioner’s decision is supported by substantial evidence

and is AFFIRMED.